Citation Nr: 1003197	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia to 
include as secondary to Raynaud's syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from August 1993 to December 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in June 2004 and in 
October 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied service 
connection for fibromyalgia and bilateral hearing loss, 
respectively. 

These matters were previously before the Board in December 
2007 when they were remanded for additional development.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

Fibromyalgia was not affirmatively shown to have been present 
in service; fibromyalgia, first documented after service, is 
unrelated to an injury or disease of service origin; and 
fibromyalgia is not caused or made worse by the 
service-connected Raynaud's syndrome.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service, 
and fibromyalgia is not proximately due to or the result of 
the service-connected Raynaud's syndrome.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, in March 2006, in June 2006, 
and in July 2009.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
including secondary service connection, namely, evidence of 
current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service; or evidence that 
the claimed disability is due to a service-connected 
disability.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in March 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private treatment 
records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  



VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for fibromyalgia to include as 
secondary to Raynaud's syndrome, and further development is 
not required because there is no record of fibromyalgia or 
complaints relative thereto, during service.  In addition, 
there is no competent evidence of persistent or recurrent 
symptoms relative to fibromyalgia from the time of service 
until some 12 years later.  Moreover, in August 2009, VA did 
obtain a medical opinion on the question of secondary service 
connection as a result of the Veteran's service-connected 
Raynaud's syndrome.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As this claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of fibromyalgia.  

After service, private medical records show that in June 2002 
the Veteran complained of continued pain across his shoulders 
which often interfered with sleep.  He denied any pain in 
other joints, and reported a recent physical examination at 
the VA Medical Center where he was diagnosed with 
"myositis."  The working diagnosis was shoulder pain was 
probably due to fibromyalgia. 

In November 2002 the Veteran was seen at the VA Medical 
Center with symptoms of joint pain and stiffness.  The 
diagnosis was myalgia.

In October 2003, the Veteran filed a claim of service 
connection for fibromyalgia, which he felt was associated 
with his Raynaud's syndrome.  In his substantive appeal, the 
Veteran asserted that fibromyalgia was connected to Raynaud's 
disease because they are so much alike and are both diseases 
of the tissues.

In the remand in December 2007, the Board requested an 
opinion regarding whether the Veteran's fibromyalgia was 
caused or aggravated by his service-connected Raynaud's 
syndrome.  The neurology staff at the Dallas VA Medical 
Center was consulted and they deferred opinion and 
recommended consultation with the rheumatology staff instead.  

In August 2009, after a review of the claims file, the 
rheumatology staff offered the opinion that the Veteran's 
fibromyalgia was less likely than not caused or aggravated by 
Raynaud's disease.  The opinion was based on the fact that, 
while some medical studies have shown that fibromyalgia and 
Raynaud's disease co-exist in some patients, there was no 
evidence in the literature that either one caused or affected 
the other.  Moreover, the nature of the two conditions was 
such that it was unlikely that they would affect each other.  

Analysis

On the basis of the service treatment records, fibromyalgia 
was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

Also the Veteran has not stated, and there is no other 
competent evidence either contemporaneous with or after 
service, that fibromyalgia was noted, that is, observed, 
during service, and the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).  For this reason, service 
connection based on continuity of symptomatology under 38 
C.F.R. § 3.303(b) is not established.

As for service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), after service, the 
evidence shows that fibromyalgia was first suggested as a 
possible diagnosis by the Veteran's private physician in June 
2002, nearly 10 years after service separation.  

Although the Veteran is competent to describe symptoms of a 
disease, such as pain and fatigue, Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm 
of personal knowledge), fibromyalgia is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature. 

 Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  Fibromyalgia is not a simple medical condition, 
such as a broken leg, but rather requires the application of 
medical expertise to the facts presented, which includes the 
Veteran's history and symptomatology.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau).  For 
this reason, the Board determines that fibromyalgia is not a 
simple medical condition that a lay person is competent to 
identify.

While the Veteran is competent to relate a current diagnosis, 
none of his health-care providers have attributed his 
fibromyalgia to his military service or to any injury, 
disease, or event therein.  To the extent the Veteran's 
statements and testimony are offered as proof of the 
diagnosis of fibromyalgia or to relate it to an in-service 
disease or injury, as a lay person, the Veteran is not 
qualified, that is not competent, through education, 
training, or experience to offer such a medical diagnosis or 
to give an opinion as to whether fibromyalgia is caused or 
aggravated by an in-service disease or injury.  For this 
reason, the Board rejects the Veteran's statements as 
favorable evidence on the questions of either a current 
diagnosis of fibromyalgia or that fibromyalgia is related to 
service.  

The Veteran asserts that his fibromyalgia is either caused or 
aggravated (permanently made worse) by his service-connected 
disability of Raynaud's syndrome, under 38 C.F.R. § 3.310, 
based on the fact that the conditions are very much alike and 
that both affect body tissue.  

In order to determine whether there is a causal connection 
and where as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.

The Veteran assumes that since fibromyalgia and Raynaud's 
syndrome both affect the tissue, then the conditions must 
either cause or aggravate each other.  However, the August 
2009 opinion of the Dalla VA Medical Center rheumatology 
staff states that there is no medical evidence of causation 
or of aggravation both as between the two conditions in 
general, and as between the two conditions as shown in the 
Veteran's medical records in particular.  

The medical evidence of record addressing medical causation 
consists of the opinion of the Dallas VA Medical Center 
rheumatology staff, who concluded that the Veteran's 
fibromyalgia was not caused or aggravated by his service-
connected Raynaud's syndrome.  This opinion opposes the 
Veteran's claim and there is no competent opinion to the 
contrary.  As there is no competent evidence that the 
Veteran's fibromyalgia was caused or aggravated by his 
service-connected Raynaud's syndrome, secondary service 
connection under 38 C.F.R. § 3.310 is not established.

In light of the foregoing, the preponderance of the evidence 
is against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



ORDER

Service connection for fibromyalgia to include as secondary 
to Raynaud's syndrome is denied.

REMAND

The Veteran also seeks service connection for bilateral 
hearing loss.  The evidence of record shows that the Veteran 
was seen for audiological evaluation at the Dallas VA Medical 
Center in April 2006 and again in June 2008.  The printed 
treatment records show that on both occasions he underwent 
audiometric testing.  However, the results of this testing 
are not included, rather, the records show that the 
audiograms are maintained in the computer system of the VA 
Medical Center. 

The Board notes that hearing loss disability is defined by 
regulation based on the results of audiometric testing at 
specific frequencies.  38 C.F.R. § 3.385.  As such, a 
determination regarding the Veteran's hearing loss cannot be 
made without a review of the audiograms maintained by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiograms from April 2006 
and June 2008 from the Dallas VA Medical 
Center. 

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


